HEDRICK, Chief Judge.
We consider only the question of whether the evidence, when considered in the light most favorable to the State, is sufficient to withstand defendant’s motion for judgment as of nonsuit.
Defendant in this case was convicted of second degree murder in the death of his wife. “Second-degree murder is the unlawful killing of a human being with malice but without premeditation and deliberation.” State v. Hutchins, 303 N.C. 321, 346, 279 S.E.2d 788, 803 (1981). An essential element of second degree murder is the intent to inflict an injury that results in death. Thus, “to convict a defendant of murder in the second degree, the State must prove that the defendant intentionally inflicted the wound which caused the death of the deceased.” State v. Williams, 235 *238N.C. 752, 753, 71 S.E.2d 138, 139 (1952). Relying largely on statements made by defendant to various law enforcement officials and on expert testimony concerning the firing of the gun, the State in this case attempted to show that defendant intentionally shot his wife in the head, causing her death.
Statements made by defendant only a few hours after the incident on 17 November 1988 indicate that the shooting was accidental. “When evidence introduced by the State consists of exculpatory statements of the defendant which are not contradicted or shown to be false by any other facts or circumstances in evidence, the State is bound by those statements.” State v. Meadlock, 95 N.C. App. 146, 149, 381 S.E.2d 805, 806 (1989). See also State v. Bolin, 281 N.C. 415, 189 S.E.2d 235 (1972); State v. Wagner, 50 N.C. App. 286, 273 S.E.2d 33 (1981). “The introduction in evidence by the State of a statement made by defendant which may tend to exculpate him, does not prevent the State from showing that the facts concerning the homicide were different from what the defendant said about them.” State v. Bolin, 281 N.C. 415, 425, 189 S.E.2d 235, 241-42 (1972). In this case, the State failed to show that the shooting did not correspond to defendant’s statement.
The statement of defendant, offered into evidence in this case by the State, is wholly exculpatory and is not contradicted or shown to be false by any other facts or circumstances in evidence. The testimony of the ballistics experts and the medical examiner does not contradict the statements of defendant in any significant way. Indeed, the evidence offered by the State more closely corroborates defendant’s statement than contradicts it.
We hold the evidence in this case is not sufficient to permit the jury to find that defendant intentionally shot his wife with a .22 calibre pistol causing her death. The case of State v. Bright, 237 N.C. 475, 75 S.E.2d 407 (1953), is distinguishable. There, the Court said, “[tjhere was evidence . . . that admittedly the defendant’s hand was on the trigger when the pistol was discharged.” Bright at 478, 75 S.E.2d at 408. Here, the exact words of defendant in his written statement, relied upon by the State, are as follows:
She got mad and said she was going to take everything I had down to my last screw, my business; everything. My dad’s gun was laying on the bed and she said she was even going to take it and grabbed it. I tried to grab it away from her and we stood up. About the same time I was trying to get *239the gun away from her, she kicked me and I fell backwards and as I was falling backwards, I heard the gun go off.
No construction of the evidence in the present case will yield an inference that defendant’s hand was on the trigger or even that defendant had the gun or any part of it in his hand or in his control at any time immediately preceding the discharge of the weapon causing his wife’s death. The evidence here gives rise only to speculation, and the judgment must be reversed.
Reversed.
Judge ARNOLD concurs.
Judge Greene dissents.